          Case 16-32471          Doc 55       Filed 07/17/19 Entered 07/17/19 12:09:10                    Desc Main
                                                 Document Page 1 of 1


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
In re: Priscilla Kidd                                            )       Case no. 16-32471
                                                                 )
                                                                         Chapter 13
                                                                 )
                                               Debtor
                                                                 )       Judge: Pamela S. Hollis
                                                                 )
                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE

     Priscilla Kidd                            Semrad Law Firm Llc                           Will County Treasurer
     Po Box 134                                20 S Clark St 28Th Fl                         302 N Chicago St
     Steger, IL 60475                          Chicago,IL 60603                              JOLIET, IL 60532




     Please take notice that on Friday, August 23, 2019 at 10:30 am, a representative of this office shall appear before the
     Honorable Judge Pamela S. Hollis at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 and
     present the motion set forth below.

     I certify that this office caused a copy of this notice to be delivered to the above listed debtor and creditor by depositing
     it in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF
     system on Wednesday, July 17, 2019.                                       /s/ Benjamin Ruggles

                                                                             For: Glenn Stearns, Trustee




                                                 OBJECTION TO CLAIM # 8

 Now comes Glenn Stearns, Chapter 13 Trustee, and requests disallowance of the above referenced claim pursuant to 11
 U.S.C. Section 502(b) and in support thereof, states the following:
    1.    On October 11, 2016 the Debtor filed a petition under Chapter 13.
    2.    The government bar date for creditors to file claims was 4/10/2017.
    3.    WILL COUNTY TREASURER filed a claim on January 24, 2018 (# 8 on PACER) in the amount of $9,841.55; the
          claim was filed after the claims bar date.
    4.    Pursuant to §502(b)(9) if an objection is made to a claim that was filed after the applicable bar date it must be
          disallowed as not timely filed.


 WHEREFORE, the Trustee prays that said late filed claim of Will County Treasurer be disallowed, and for such other
 and further relief as this court deems proper.
                                                                  Respectfully Submitted;


                                                                        /s/ Gerald Mylander
Glenn Stearns, Chapter 13 Trustee                                       For: Glenn Stearns, Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
Ph: (630) 981-3888
